Citation Nr: 0328409	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  99-10 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date prior to December 30, 
1991, for a grant of service connection for diabetes 
mellitus.

2.  Entitlement to a higher initial rating for diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1946 to August 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Oakland, California, Regional Office 
(RO).  In a decision of March 1998, the RO granted service 
connection for diabetes mellitus, and assigned a 10 percent 
disability rating effective from December 30, 1991.  In a 
decision of November 1998, the RO raised the rating for the 
diabetes mellitus from 10 percent to 20 percent.  

The Board must remand the claim for a higher initial rating 
for the diabetes mellitus.  As will be discussed in more 
detail below in the remand order at the end of this decision, 
the effective date of the increase from 10 to 20 percent is 
unclear. 


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  The veteran had active service from June 1946 to August 
1967.

3.  The veteran's original claim for service connection for 
diabetes mellitus was not received by the VA until December 
30, 1991.



CONCLUSION OF LAW

The criteria for an effective date prior to December 30, 
1991, for a grant of service connection for diabetes mellitus 
are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103A. 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

In this case, the VA's duties have been fulfilled.  The Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), supplemental statement of the 
case (SSOC) and letters sent to the veteran informed him of 
the information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  The RO 
also supplied the veteran with the applicable regulations in 
the SOC and SSOC.  The basic elements for establishing 
entitlement to an earlier effective date have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The RO has obtained the 
veteran's post-service treatment records.  The veteran has 
had a personal hearing.  The Board is unaware of any 
additional relevant evidence that is available.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of this claim.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim.  The claims file contains 
all the medical evidence and procedural documentation 
necessary to assess the claim for an earlier effective date.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Unless specifically provided otherwise, the effective date of 
an award based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application.  38 U.S.C.A. 
§ 5110(a).  VA regulations provide that the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§§ 3.157(a), 3.400.  If the claim is for direct service 
connection, the effective date is the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  A claim-application means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Once a 
formal claim for compensation has been allowed, or a formal 
claim for compensation disallowed for reason that the service 
connected disability is not compensable in degree, receipt of 
a report of examination or hospitalization may be accepted as 
an informal claim for benefits.  38 C.F.R. § 3.157(b).

The veteran had active service from June 1946 to August 1967.

On July 15, 1969, the veteran filed his original application 
for disability compensation with the VA.  In the claim, he 
requested compensation for a chest injury, hemorrhoids, and a 
flesh wound o the left lower arm.  There were no references 
to diabetes mellitus.  In connection with his claim, he was 
afforded a VA disability evaluation examination in September 
1969.  The examination report does not contain any mention of 
diabetes.  A urinalysis report associated with the 
examination report shows that his urine was negative for 
sugar.  

The veteran submitted another claim for disability benefits 
in June 1978 on a VA form 21-4138 (Statement in Support of 
Claim).  However, the only disability to which he referred 
was a skin condition.  VA treatment records obtained in 
connection with that claim included a record dated in July 
1976 in which it was noted that the veteran had questionable 
elevated blood sugar, but there was no indication that this 
finding was related to service many years earlier.  

In September 1982, the veteran submitted another statement in 
support of claim, but again there was no mention of diabetes 
mellitus.  

It was not until December 30, 1991, that the RO received a 
claim for compensation from the veteran in which he mentioned 
diabetes mellitus.  That claim ultimately resulted in the 
grant of service connection for diabetes mellitus effective 
from December 30, 1991.  

As noted, under 38 C.F.R. § 3.400, the effective date for an 
award of disability compensation based on claims received 
more than one year after service shall be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  The Board notes that the veteran's claim for diabetes 
mellitus was received in December 1991.  Thus, it was 
received more than one year after his separation from 
service.  The RO assigned an effective date of December 30, 
1991, for the veteran's grant of service connection for 
diabetes mellitus because that is the date of receipt of the 
earliest claim for that disorder.  The Board finds no 
evidence in the record indicating that the veteran filed an 
earlier claim, informal or formal, for that disorder. 

The veteran testified during the hearing held in ? that he 
believed that he was entitled to an earlier effective date 
because diabetes mellitus had been present prior to 1991.  He 
has submitted a copy of a service medical record dated in 
July 1967 which reflects a diangses is of rule out adult 
onset biabetes.  Following a glucose tolerance test, the 
diangosisi was latent diabetes.  However, the fact that 
diabetes had been present prior to December 30, 1991, is not 
relevant under the law and regulations controlling effective 
dates.  It is the date of the claim rather than the date of 
onset of the disorder which is relevant.  Accordingly, the 
Board concludes that the criteria for an effective date prior 
to December 30, 1991, for a grant of service connection for 
diabetes mellitus are not met.


ORDER

1.  An effective date prior to December 30, 1991, for a grant 
of service connection for diabetes mellitus is denied.

2.  An initial rating higher than 20 percent for diabetes 
mellitus is denied.




	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



